Citation Nr: 1806990	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  11-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral (left and right eye) glaucoma and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a back disability, claimed as scoliosis.

3.  Entitlement to service connection for a foot disability, claimed as pes planus.

4.  Entitlement to service connection for primary insomnia, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Appellant and a friend


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from May 1963 to May 1967.  He had subsequent service in the USAF Reserves from May 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim of entitlement to service connection for glaucoma of both eyes.  The RO also denied service connection for, among other conditions, depression (also claimed as a sleep condition and head concussion), a back condition (also claimed as scoliosis), and a foot condition (also claimed as pes planus).

In February 2015, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is in the claims file, which is entirely electronic (i.e., paperless), so of record.

The Board remanded these claims in May 2015 for further development.


Still further development is required, however, concerning the claims of entitlement to service connection for back and foot disabilities, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).  But, instead, the Board is going ahead and deciding the claims for glaucoma and primary insomnia, claimed as depression.


FINDINGS OF FACT

1.  A January 1993 rating decision denied service connection for glaucoma; the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since that January 1993 rating decision, however, is neither cumulative nor redundant of the evidence that was already of record and considered in that decision, and this additional evidence raises a reasonable possibility of substantiating this claim.

3.  Still, though, the preponderance of the evidence is against finding that this Appellant currently has bilateral glaucoma that is causally related to, or was aggravated by, an event, injury, or disease during his service.

4.  The preponderance of the evidence also is against finding he has depression or that his current insomnia, if any, is causally related to, or was aggravated by, an event, injury, or disease during his service.



CONCLUSIONS OF LAW

1.  The January 1993 rating decision denying service connection for glaucoma is final and binding based on the evidence then of record.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2017).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  Nevertheless, the criteria still are not met for entitlement to service connection for bilateral glaucoma.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.313.

4.  The criteria also are not met for entitlement to service connection for depression and/or insomnia.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.313.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Prior to initially adjudicating this claim, so in the preferred sequence, a June 2009 letter was sent to the Veteran in accordance with the duty-to-notify provisions of the VCAA. 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate these claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He therefore has received all required notice concerning these claims.

As for the duty to assist, with regard to his claim of entitlement to service connection for insomnia (previously claimed as depression) and his petition to reopen his claim for service connection for glaucoma, VA obtained the Veteran's service treatment records (STRs) and relevant post-service medical records, to the extent obtainable.  VA also had him undergo a medical examination in furtherance of his claim of entitlement to service connection for insomnia for necessary medical nexus opinions.  See 38 U.S.C. § 5103A(d)38 C.F.R. § 3.159(c)(4).  Furthermore, VA attempted to afford him a VA examination in response to his for glaucoma, but unfortunately, he did not appear for that examination.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010).

The VA examination opinion relating to the claim of entitlement to service connection for insomnia (formerly claimed as depression) was obtained in May 2011, and it is sufficient to decide this claim since the examiner performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder being evaluated.  The effect of the May 2011 examination is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

So, all told, there was compliance with the Board's May 2015 remand instructions, certainly the acceptable "substantial" compliance, at least that is as pertaining to the claims now being decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also had a videoconference hearing before the undersigned VLJ in February 2015.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also, during the course of the hearing, this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to the claims of entitlement to service connection for insomnia (previously claimed as depression) and regarding the petition to reopen his claim of entitlement to service connection for glaucoma during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran, and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97. 

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under 
§ 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 
The Veteran's representative has vaguely argued that the appeal should be remanded again for a new, more recent VA examination in relation to all claims, but the Board finds that a more recent examination is not required in relation to the claim of entitlement to service connection for insomnia/depression, and that the Veteran already was given sufficient opportunity to be examined in relation to his claim for glaucoma.  Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with its adjudication of these claims.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Glaucoma

      A.  Reopening of the Claim for Service Connection for Glaucoma

A claim that is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Here, a January 1993 rating decision denied service connection for glaucoma on the basis that neither a then current diagnosis of the condition nor a nexus between it and the Veteran's military service was shown based on the results of the then last (i.e., most recent) examination.  The Veteran was notified of that determination and of his appellate rights, and he did not appeal or submit new and material evidence within the following year.  Accordingly that decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Additional evidence received since that January 1993 rating decision, however, includes the transcript of the Veteran's February 2015 Board hearing and medical records reflecting his diagnosis of glaucoma.  During the hearing he testified that he does have glaucoma, has suffered from it since service, and even has undergone surgery for the condition.  This newly-received evidence is relevant because it specifically concerns the condition being claimed, but also is new since not previously considered in the January 1993 decision and material because it pertains to unestablished facts necessary to substantiate the claim of entitlement to service connection for glaucoma.  As this additional evidence is both new and material, this claim consequently must be reopened, and the Board will proceed to readjudicating this claim on its underlying merits.

	B.  Service Connection for Glaucoma

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be: (1) competent and credible, i.e., probative evidence of the current existence of the disability for which service connection is being claimed; (2) competent and credible evidence of a disease contracted, an injury incurred, or an event witnessed or experienced during active military service; and (3) competent and credible evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  To take advantage of this alternative method of linking the currently-claimed disability to service, however, under 38 C.F.R. § 3.303(b), the Veteran must have one of the chronic conditions specifically defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These chronic diseases also may be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the year after the Veteran's separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, so both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

If the evidence is competent, the Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other evidence.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The question of whether lay versus medical evidence is needed to support a claim is fact specific, so a case-by-case determination, depending on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

In this case, in relation to the issue of service connection for glaucoma, the Veteran contends that he was first diagnosed with glaucoma about a year after his discharge from active duty service during an eye exam that he was given in relation to  civilian employment that he then recently had begun.  See Transcript of Hearing Before the Board in February 2015.  He testified that he was told that the pressure in his eye was determined to be high, at the time of that examination.  Id.  

He attributes his claimed glaucoma to an incident when, while serving on active duty, he was injected with an adenovirus, then hyperventilated or went into what he calls a mini coma, falling to the floor and hitting his head in the process.  Id.  He claims that one of his treating, private physicians told him in the 1990s that the glaucoma could have been caused by trauma to the head, similar to that which the Veteran claims to have suffered in service, as just described.  Id.

Despite VA's attempts to obtain employment and medical records that are pertinent to this claim, including those mentioned, no such records indicating the Veteran had glaucoma during or within one year of his active duty service were ever obtained.  A request to the indicated employer did not result in the procurement of such records.  Neither did VA's attempts to request pertinent records from the physicians and healthcare facilities he identified.  His STRs do not reflect any diagnosis of glaucoma or of any other similar condition.  In fact, they reflect that, to the contrary, he had 20/20 vision, a normal field of vision, and normal intraocular tension during his separation examination, just about a month before his discharge from active duty.  According to the Glaucoma Research Foundation, high intraocular tension/pressure has been linked to at least some forms of glaucoma.  See https://www.glaucoma.org/gleams/high-eye-pressure-and-glaucoma.php.

The Veteran's private treatment records reveal documentation of his care since 1981 for chronic open angle glaucoma, uncontrolled.  He had an open-angle, glaucoma-related operation in May 2009, more than 40 years after his discharge from active duty.  His VA treatment records also reveal mention of glaucoma and notes of his assessment and treatment for this condition beginning in the 2000s.

After consideration of all evidence of record, the Board finds that the most probative (meaning most competent and credible) evidence is against the notion that the Veteran's glaucoma is related or attributable to his active duty service, including to any incident that occurred or injury or illness that he sustained.  

Furthermore, the contention that he was diagnosed with glaucoma within one year of separating from service is solely predicated on his personal statements and testimony, which the Board does not find credible and is outweighed by the competent and credible medical evidence tending to go against this suggestion.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial documented symptoms of disability).

Even in Buchanan, whereas mentioned it was held that the absence of medical treatment records is not, itself, conclusive indication of whether a Veteran had a disability in question, the Federal Circuit Court went on to explain that the Board nonetheless retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Indeed, in another precedent decision, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the Board also notes that another factor weighing against a finding that the Veteran was in fact diagnosed with glaucoma within one year of his active duty service is the fact that he has made several erroneous assertions in relation to this appeal - albeit not always concerning his glaucoma especially.  For example, as pointed out by this judge during the February 2015 hearing, the Veteran said he did not have any foot or back conditions prior to his active duty service, yet two such conditions were noted during his entrance examination.  He contends that his intraocular tension was high and that he was diagnosed with glaucoma in 1968, approximately 50 years ago, after a civilian, work-related, eye examination.  But given that approximately 50 years have passed since then, and considering the inconsistencies in his other statements and testimony, the Board finds it difficult to credit his claim of being initially diagnosed with glaucoma in 1968, so soon after the conclusion of his service.  That is to say, the inconsistencies in his testimony regarding the origins of the conditions he is now claiming benefits for tends to undermine his credibility.  And glaucoma is a complex, not simple, medical condition, so not the type that his lay testimony is competent to diagnose or opine probatively on its origins, particularly as it supposedly relates back to his military service. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation). Furthermore, his visual acuity, field of vision, and intraocular tension were all normal during his military separation examination.

Thus, when considering the entire body of relevant evidence, the Board finds that the preponderance of it weighs against finding that the Veteran's glaucoma originated during his service or is otherwise related or attributable to it.  Accordingly, he is not entitled to service connection for this condition since he has failed to establish this required linkage.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

III.  Insomnia and Depression

The Veteran also claims entitlement to service connection for insomnia, which was previously claimed as depression.  In his written statements, he has contended that he suffers from depression because of his diagnosis of glaucoma shortly after his time in service.  See VA Form 9, Appeal to the Board, received in March 2011.  

During his February 2015 hearing, the Veteran testified that he had depression in service as a result, primarily, of his interactions with other airmen and other service-related stress, and that he has continued to suffer from it ever since.

The Veteran's VA treatment records indicate that, in February 2009, he was screened for depression and the screening turned out negative.  These records also indicate that he apparently denied depression multiple times, and consistently, between 2003 and 2011.  He did have insomnia apparently, at least to some extent, and at least according to him, in April and October 2013.  He denied having depression those same months, however, and he again denied both depression and insomnia on multiple occasions thereafter, including in 2016.

The Veteran had a VA compensation examination for mental disorders, including depression and insomnia, in May 2011.  Depression was not diagnosed, but primary insomnia was.  However, the examiner explained that "the Veteran's mental condition (diagnosed as Primary Insomnia) was not caused by or a result of his nervousness/anxiety shown during active duty."  In other words, the examiner disassociated any current insomnia from the Veteran's active duty service.  In support of that opinion, the examiner observed that no psychiatric conditions were diagnosed during service, despite an isolated note that the Veteran was feeling some anxiety and depression at one point during his active duty service.

With regard to the Veteran's claim that he has suffered from insomnia and depression since his active duty military service, the Board finds that he is not competent to diagnose himself with such conditions since he has not demonstrated that he is qualified through education, training, or experience to offer such medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a).  To reiterate, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (pes planus).

Conversely, laypersons also have been found incompetent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Furthermore, to the extent the Veteran simply means to report, by way of such statements, that he has been having difficulty sleeping and has been feeling sad since his active duty service, the Board is here again hesitant to credit such statements given his prior inconsistent statements on other matters, as already discussed.  And because the line between simple sleep difficulties and sad feelings and outright diagnoses of insomnia and depression, respectively, are fine ones, the Board finds that competent medical evidence of current depression and insomnia and a relation between them and the Veteran's service is necessary to substantiate this particular claim.  However, unfortunately, neither the Veteran nor VA has been able to obtain any such evidence.  The only real, relevant, and significant evidence in this regard that was able to be obtained were the Veteran's STRs, his VA treatment records and the previously-mentioned May 2011 VA examination opinion.  The Veteran's STRs show no complaints of difficulties sleeping or a depressed mood, much less any consequent diagnoses of insomnia, depression, or any other such conditions.  The VA treatment records indicate the Veteran has had only fleeting, transitory (i.e., short-lived) symptoms of insomnia and depression.  They do not indicate that he currently has either condition, that he has consistently suffered from either since his active duty service, or that either is attributable to his service. The VA examination opinion indicates the Veteran was diagnosed by the examiner with primary insomnia, but that examiner indicated the Veteran's insomnia was not caused by his anxiety or nervousness during his active duty service.  To the contrary, the examiner did not give any indication that such conditions were in any way attributable to the Veteran's active duty service.

In sum, there is no competent and credible medical evidence that the Veteran has depression, and there is very little in the way of competent and credible evidence that he has insomnia, much less on account of his military service.  There is absolutely no competent and credible medical evidence that he has either insomnia or depression (or any other psychiatric disorder, for that matter) that was incurred during, within one year after, or as a result of his active duty service.  Accordingly, the Board finds that he is not entitled to service connection for either insomnia or depression.


ORDER

The petition to reopen the claim of entitlement to service connection for bilateral glaucoma is granted, but service connection for this condition ultimately is denied.

The claim of entitlement to service connection for primary insomnia, initially claimed as depression, also is denied.


REMAND

As for the remaining claims, although the Board sincerely regrets the additional delay that will ensue in actually deciding them, another remand is necessary to ensure that due process is provided concerning these other claims and that there is a complete record upon which to decide them so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes obtaining a medical examination or opinion when necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

An examination is required when the following is met: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; (4) but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The Veteran is additionally claiming entitlement to service connection for foot and back disabilities.  According to his STRs, he was noted to have pes planus and scoliosis during his entrance examination, just before the start of his first period of active duty service.  During his February 2015 hearing, he testified that those conditions - even if pre-existing his service - were worsened/aggravated by it.  He also contended that he incurred back and foot disabilities (whether the same or separate conditions) during his time in service.  Thus, the Board finds that he should be afforded an examination in connection with these claims since medical comment is needed to assist in determining their origins, especially insofar as whether they are related or attributable to his military service and, if pre-existing, were worsened by or owing to his service.

Furthermore, the Board's May 2015 remand directed the RO/AOJ to obtain certain private medical records relevant to these claims.  Those records included, but were not limited to, those from HUH, NMAS and ATC (acronyms).

The HUH records do not seem to have been requested at all.  The NMAS and ATC records do seem to have been requested, but it does not appear the Veteran was notified of VA's ultimate inability to obtain those records.  38 C.F.R. § 3.159(c) and (e).  Thus, those records (especially the HUH records) should be sought again, to the extent necessary, and the Veteran must be notified of the results of this records search, pursuant to the instructions of the previous remand and as required by 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(c) and (e).

Accordingly, these remaining claims are REMANDED for the following action:

1.  Obtain copies of the complete updated VA and any outstanding private records of all evaluations and treatment the Veteran has received for his foot and back conditions.  Specifically, records should be sought from the following facilities, to the extent necessary:  HUH, NMAS and ATC.
As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.

If, after making reasonable efforts to obtain said records, the AOJ is unable to secure them, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Then give the Veteran and his representative sufficient opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded another VA compensation examination to determine the nature and etiology of any foot or back disorders that may be present.  

The entire claims file, including the Veteran's STRs, post-service medical records, and assertions, should be made available to and reviewed by the examiner.

The examiner is requested to then provide an opinion with respect to the following questions:

A) Were the Veteran's foot or back disorders that were noted during his service entrance examination (i.e., pes planus and scoliosis) at least as likely as not aggravated (i.e., permanently worsened) during or because of his service? 

B) If the answer to (A) is yes, was the increase in severity clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progression of the disease?
C) Is it at least as likely as not (a 50 percent or greater probability) that any of the Veteran's currently diagnosed foot or back conditions (that did not pre-exist his service) are the result of his service?  In making this determination, the examiner is specifically asked to consider that the Veteran had active duty service from May 1963 to May 1967, and that, as reflected in his testimony during his hearing, he claims to have incurred a foot disability as a result of his wearing and exercising in combat boots during active duty service and a back condition as a result of his physical activity during such service, to include walking and playing basketball.

So part of the Veteran's appeal for these conditions is predicated on the notion they admittedly pre-existed his service, but were aggravated during or by his service, whereas he also is claiming to have foot and back disabilities otherwise owing to his service, as well.

All necessary tests should be performed, all findings reported in detail, and all opinions supported by explanatory rationale.

*Consider also that congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes. 38 C.F.R. §§ 3.303 (c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306. The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect." See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009). If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression. If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.


3. After completing the above actions, and any other development deemed necessary, readjudicate these remaining claims of entitlement to service connection for a back disability, claimed as scoliosis, and for a foot disability, claimed as pes planus, in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


